TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00341-CV


Kennie Sneed and Mildred Sneed, Appellants

v.

General Agents Insurance Company of America, Inc., Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN500736, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N

	The clerk's record containing appellants' notice of appeal was filed on June 2, 2005. 
On October 11, appellants filed their first motion for an extension of time to file their brief.  This
Court granted the motion and extended the deadline to November 17.  On November 17, appellants
faxed a request for a further extension.  This Court called appellants and notified them that we
cannot accept faxed filings and requested a proper motion with a certificate of conference attached;
such a motion was never received by this Court.  On December 6, this Court sent appellants notice
that their brief was overdue, requesting a response by December 16, but that notice was returned. 
This Court spoke to appellants' counsel's office and re-sent the notice on December 27, but to date,
appellants have not responded.

	We therefore dismiss the appeal for want of prosecution on our own motion.  Tex.
R. App. P. 42.3(b).


					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   January 27, 2006